The judgment of the court was pronounced by
King, J.
The bill of exceptions to which our attention has been called in this case cannot be considered. The trial of the case took place on the 27th of June, 1849; the bill of exceptions was not presented until the 28th of July following. It should have been presented at the trial, or the point should have been then expressly reserved and noted, and after the trial embodied in a bill of exceptions without unnecessary delay, while the facts were yet fresh in the memory of both the judge and counsel.
*25The next ground of complaint is, that counsel was not assigned to the accused until the moment of the trial. The judge states that he made the appointment as soon as he was informed that the accused was without counsel. This is all that the law requires. The words of the statute are that the judge “shall immediately upon his (the prisoner’s) request, assign to such person such counsel as such person shall desire.” Bul. & Cur. Digest, 248, sec. 35.
It is further contended, that the judge erred in refusing to postpone the trial, for the purpose of enabling the accused to confer with his counsel, and prepare for his defence. This alleged refusal no where appears upon the record, except in the application for a new trial, where it is stated as one of the grounds on which the motion is based. There is no motion or affidavit for a continuance on that gound, and no exception to such a ruling of the judge.
The judgment of the district court is therefore affirmed with costs.